Citation Nr: 0708453	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  98-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

Entitlement to service connection for cancer of the right 
tonsil region, claimed as secondary to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  He also had service characterized as under 
other than honorable conditions from November 1978 to August 
1979.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter has 
been previously remanded on three occasions.  In September 
2005, the Board denied entitlement to service connection for 
cancer of the right tonsil region.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending before 
the Court, in October 2006, the appellant's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to Vacate and Remand.  
In an October 2006 Order, the Court granted the motion, and 
remanded the case to the Board for further development 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Per the Joint Motion for Remand, it was determined that the 
September 2000 opinion from the VA Chief Medical Director for 
Public Health and Environmental Hazards failed to assert an 
opinion as to the etiology of the veteran's cancer of the 
right tonsil.  In light of such determination, the RO is 
instructed to obtain another advisory opinion from the VA 
Chief Medical Director for Public Health and Environmental 
Hazards, or an appropriate VA medical specialist, with regard 
to etiology of the veteran's cancer of the right tonsil.

In a March 2003 development memo, the Board instructed the 
Board's Evidence Development Unit (EDU) to obtain all tissue 
samples associated with a biopsy of the veteran's right 
tonsil accomplished in September 1996, and obtain a review of 
the tissue samples and an opinion from the Armed Forces 
Institute of Pathology regarding etiology of the veteran's 
cancer of the right tonsil.  In June 2003, the RO received 
from the veteran an authorization and consent to release the 
tissue samples to VA.  In October 2003, the Board remanded 
the matter to the RO for such development.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1304 (2006).  In February 2004, the RO issued 
a VCAA letter to the veteran, and explained that in light of 
the enactment of the Health Insurance Portability and 
Accountability Act (HIPAA) enclosed a revised VA Form 21-4141 
for authorization of release of information to obtain the 
tissue samples.  The veteran did not respond to such request.  
Per the Joint Motion for Remand, the RO is instructed to 
contact the veteran and request that he complete VA Form 21-
4141 pertaining to all tissue samples associated with a 
biopsy of the right tonsil accomplished on September 6, 1996, 
at the Butterworth Medical Center in Grand Rapids, Michigan.  
While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Receipt of 
such tissue samples is needed to obtain an advisory opinion 
from Armed Forces Institutes of Pathology (AFIP) regarding 
the etiology of the veteran's cancer of the right tonsil.

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VA should also inform the veteran that a disability 
rating will be assigned if service connection is granted and 
an effective date for the award of benefits will be assigned 
if increases are awarded, and also include an explanation as 
to the type of evidence that is needed to establish an 
increased disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice requirements set forth in the 
VCAA and its implementing regulations.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date as it pertains to the 
service connection claim, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should request that the VA 
Chief Medical Director for Public Health 
and Environmental Hazards, or in the 
alternative, another VA medical 
specialist, review the entirety of the 
veteran's claim file, to include all of 
the opinions of record, and specifically 
respond to the following:

     Is it less likely than not (less 
than a 50% degree of probability), at 
least as likely as not (a 50% degree of 
probability), or more likely than not 
(more than a 50% degree of probability) 
that the veteran's cancer of the tonsil 
region is etiologically related to 
exposure to herbicides in service.  If 
the examiner feels that an examination is 
necessary, it should be scheduled.  All 
opinions and conclusions must be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO should contact the veteran and 
have him complete the necessary releases 
to obtain all tissue samples associated 
with a biopsy of the right tonsil 
accomplished on September 6, 1996, at the 
Butterworth Medical Center, Department of 
Pathology, 100 Michigan NE, Grand Rapids, 
Michigan 49503.  The pathology number is 
BWS-96-09475 and the pathology report was 
signed by M. Gerard Cloherty, M.D.  If 
any such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  All tissue 
slides/blocks obtained should be 
associated with the veteran's claims 
file.

4.  The RO should then review the claims 
file and determine if the claim can be 
granted.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




